IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN MCCASLINE, JR., §
§ No. 264, 2014
Defendant Below, §
Appel1ant, §
§
v. § Court Below-Superior Court
» § of the State of Delaware,
STATE OF DELAWARE, § in and for New Castle County
§ Cr. ]D 12030-21598
Plaintiff Below, §
Appellee. §

Submitted: August 21, 2014
Decided: September 4, 2014

ORDER

This 4“’ day of September 2014, it appears to the Court that, on August 7,

2014, the Clerk issued a notice to appellant to show cause why this appeal should
not be dismissed for his failure to diligently prosecute the appeal by not filing his
opening brief and appendix in this matter and for his failure to pay the required
filing fee. The appellant has failed to respond to the notice to show cause within

the required ten-day period; therefore, dismissal of this action is deemed to be

unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, pursuant to Supreme

Court Rules 3(b) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

/~’\-§;M..tt.~to/

Justice